Exhibit 10.11


EXECUTION COPY

FIRST AMENDMENT
THIS FIRST AMENDMENT dated as of November 21, 2012 (this “Amendment”) amends the
Facility Agreement dated as of November 18, 2010 (the “Agreement”, and as
amended by this Amendment, the “Amended Agreement”) between ACE Limited and The
Royal Bank of Scotland plc. Capitalized terms used but not defined herein have
the respective meanings set forth in the Agreement.
WHEREAS, the parties hereto have agreed to amend the Agreement as set forth
below;
NOW, THEREFORE, the parties hereto agree as follows:
SECTION 1 Amendments. Upon the effectiveness hereof pursuant to Section 3, the
Agreement shall be amended as follows:
1.1    Amendments to Definitions.
(a)    The definition of Affiliate is amended by adding the following sentence
at the end thereof:
Notwithstanding the foregoing, in relation to the Bank, the term “Affiliate”
shall not include (i) the government of the United Kingdom or any member or
instrumentality thereof, including Her Majesty’s Treasury and UK Financial
Investments Limited (or any directors, officers, employees or entities thereof)
or (ii) any Persons or entities controlled by or under common control with the
government of the United Kingdom or any member or instrumentality thereof
(including Her Majesty’s Treasury and UK Financial Investments Limited) and
which are not part of the Bank and its Subsidiaries or Subsidiary undertakings.
(b)    The definition of Availability Termination Date is amended by deleting
the date “December 31, 2014” and substituting the date “December 31, 2016”
therefor.
(c)    The following new definitions are added in appropriate alphabetical
order:
“Change in Law” means the occurrence, after the date of the Agreement, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
governmental authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
governmental authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“First Amendment” means the First Amendment to this Agreement dated as of
November 21, 2012 between ACE and the Bank.
“Public Debt Rating” means, as of any date, the higher rating that has been most
recently announced by either S&P or Moody’s, as the case may be, as ACE’s
long-term foreign issuer credit rating (or its equivalent); provided that if at
any time the difference between the ratings of such type most recently announced
by S&P and Moody’s is more than one rating grade, the Public Debt Rating shall
be the rating that is one grade below the higher of such two ratings. For
purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect a long-term foreign issuer credit rating (or its equivalent) for ACE, the
Public Debt Rating shall be the available rating; (b) if any rating established
by S&P or Moody’s shall be changed, such change shall be effective for purposes
of this Agreement as of ten Business Days following the date on which such
change is first announced publicly by the rating agency making such change; and
(c) if S&P or Moody’s shall change the basis on which ratings are

    

--------------------------------------------------------------------------------



established, each reference herein to ratings announced by S&P or Moody’s, as
the case may be, shall refer to the then equivalent rating by S&P or Moody’s, as
the case may be.
(d)    The definition of “Guidelines” is amended in its entirety to read as
follows:
“Guidelines” means, collectively, guideline S-02.123 in relation to interbank
loans of 22 September 1986 (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22. September
1986), guideline S-02.122.1 in relation to bonds of April 1999 (Merkblatt
“Obligationen” vom April 1999), guideline S-02.130.1 in relation to money market
instruments and accounts receivable of April 1999 (Merkblatt vom April 1999
betreffend Geldmarktpapiere und Buchforderungen inländischer Schuldner),
guideline S-02.128 in relation to syndicated credit facilities of January 2000
(Merkblatt “Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen,
Wechseln und Unterbeteiligungen” vom Januar 2000), circular letter no. 34 in
relation to customer credit balances of 26 July 2011 (Kreisschreiben Nr. 34 vom
26. Juli 2011 betreffend “Kundenguthaben”) and the circular letter No. 15 of 7
February 2007 (1-015-DVS-2007) in relation to bonds and derivative financial
instruments as subject matter of taxation of Swiss federal income tax, Swiss
withholding tax and Swiss stamp taxes (Kreisschreiben Nr. 15 “Obligationen und
derivative Finanzinstrumente als Gegenstand der direkten Bundessteuer, der
Verrechnungssteuer und der Stempelabgaben” vom 7. Februar 2007), in each case as
issued, amended or replaced from time to time, by the Swiss Federal Tax
Administration or as substituted or superseded and overruled by any law,
statute, ordinance, court decision, regulation or the like as in force from time
to time.
(e)    The definition of EURIBOR is amended by adding the following words at the
end thereof immediately before the period therein:
; provided that if “EURIBOR” would be less than zero as determined pursuant to
the foregoing provisions, then “EURIBOR” shall be deemed to be zero for purposes
of this Agreement.
(f)    The definition of Existing FAL Facility Agreement is amended by deleting
the words “the Subsidiary Guarantors” and substituting the words “certain
Subsidiaries of ACE” therefor.
(g)    The definition of Final Expiration Date is amended by deleting the date
“December 31, 2015” and substituting the date “December 31, 2017” therefor.
(h)    The definition of LIBOR is amended by adding the following words at the
end thereof immediately before the period therein:
; provided that if “LIBOR” would be less than zero as determined pursuant to the
foregoing provisions, then “LIBOR” shall be deemed to be zero for purposes of
this Agreement.
(i)    The definition of Loan Documents is amended by deleting the words “the
Subsidiary Guarantee,” and substituting the words “the First Amendment”
therefor.
(j)    After giving effect to the amendments set forth in Section 1.1(f) and (i)
above, the definitions of Loan Party, Subsidiary Guarantee and Subsidiary
Guarantor are deleted in their entirety.
(k)    Clause (c) of the definition of Material Adverse Effect is amended to
read as follows: “the ability of ACE to perform its obligations under the Loan
Documents.”
(l)    The definition of Reimbursement Agreement is amended in its entirety to
read as follows:
“Reimbursement Agreement” means the Credit Agreement dated as of November 6,
2012 among ACE, various subsidiaries thereof, various financial institutions and
Wells Fargo Bank, National Association, as Administrative Agent, as such
Agreement is in effect on the date hereof, without giving

- 2 -

--------------------------------------------------------------------------------



effect to (a) any amendment or other modification thereto or waiver thereunder
unless the Bank has agreed to such amendment, modification or waiver (in which
case such amendment, modification or waiver shall automatically become effective
hereunder, mutatis mutandis) or (b) any termination thereof.
1.2    Deletion of Definition of Loan Party. To give effect to the deletion of
the term “Loan Party”, (a) all references in the Agreement to “Loan Party” or
“Loan Parties” shall be deemed to be references to “ACE” and (b) all other
appropriate grammatical changes shall be deemed to have been made. For example,
(i) Section 4.14 is amended by deleting the words “no Loan Party is” and
substituting “ACE is not” therefor; and (ii) Section 6.01(m) is amended by
deleting the words “the Loan Parties are” and substituting “ACE is” therefor.
1.3    Deletion of Definitions of Subsidiary Guarantee and Subsidiary Guarantor.
To give effect to the deletion of the terms “Subsidiary Guarantee” and
“Subsidiary Guarantor”:
(a)    Exhibit A is deleted in its entirety.
(b)    Section 4.03 is amended by deleting the language “each of ACE and the
Subsidiary Guarantors” and substituting “ACE” therefor.
(c)    Section 4.04 is amended in its entirety to read as follows:
Enforceability. This Agreement has been, and each other LOC Related Document to
which ACE is a party has been or when delivered hereunder will have been, duly
executed and delivered by ACE; this Agreement is, and each Collateral Document
and each LOC Application is or when delivered hereunder will be, the legal,
valid and binding obligation of ACE, enforceable against ACE in accordance with
its terms.
(d)    Section 6.01(c)(i) is amended in its entirety to read as follows:
(i) ACE shall fail to perform or observe any term, covenant or agreement
contained in Section 6.01(d), 6.02, 6.03(a) or 6.04 of the Reimbursement
Agreement as incorporated herein by reference;
(e)    Section 6.01(f) is amended in its entirety to read as follows:
Any Supported Member or the Managing Agent shall cease to be a Wholly-owned
Subsidiary of ACE;
(f)    Section 6.01(k) is amended in its entirety to read “[Intentionally
Omitted.]”.
1.4    Minimum Interest Rates. Section 2.03(d)(ii) is amended by deleting the
words “imposed on interest payments by ACE, the payment of interest due by ACE”
and substituting the words “imposed on interest payments by ACE and it is
unlawful for any reason for ACE to comply with Section 2.09, the payment of
interest due by ACE” therefor.
1.5    Fee Rate Changes. Each of Section 2.05(b) and 2.06(b) is amended in its
entirety to read “[Intentionally Omitted.]”.
1.6    Increased Costs Provisions.
(a)    Section 2.07(a) is amended by deleting the words “If, due to (i) the
introduction of or any change in or in the interpretation of, in each case after
the date hereof, any law or regulation, (ii) compliance with any guideline or
request issued after the date hereof by any central bank or other governmental
authority (whether or not having the force of law) or (iii)” therein and
substituting the words “If, due to (i) any Change in Law or (ii)” therefor.

- 3 -

--------------------------------------------------------------------------------



(b)    Section 2.07(b) is amended by (x) deleting the words “If, due to (i) the
introduction of or any change in or in the interpretation of any law or
regulation, in each case after the date hereof, (ii) compliance with any
guideline or request issued after the date hereof from any central bank or other
governmental authority (whether or not having the force of law) or (iii)” and
substituting the words “If, due to (i) any Change in Law or (ii)” therefor; (y)
deleting the words “increase in the amount of capital required or expected”
therein and substituting the words “increase in the amount of capital or
liquidity required or expected” therefor; and (z) deleting the words “such
increase in capital to be allocable” therein and substituting the words “such
increase in capital or liquidity to be allocable” therefor.
(c)    Section 2.07(d) is amended by adding the following words immediately
before the period at the end thereof:
(except that, if the Change in Law giving rise to compensation is retroactive,
then the 120 days shall be extended to include the period of retroactive effect
thereof).
1.7    Collateral Provisions. Section 2.11 is amended in its entirety to read as
follows:
2.11    Collateralization of LOCs.
(a)    Voluntary Collateralization. ACE may at any time provide Collateral to
secure any LOC (in which case the pricing applicable to such LOC shall be
adjusted as set forth on Schedule I). If at any time the Collateral Value of all
Collateral so provided is less than the aggregate Stated Amount of all Secured
LOCs, then ACE shall designate from time to time the LOCs that are deemed to be
Secured LOCs or provide additional Collateral in an amount sufficient to cause
the Collateral Value to equal or exceed such aggregate Stated Amount.
(b)    Collateralization upon Downgrade. If at any time the Public Debt Rating
of ACE falls below BBB+ by S&P and below Baa1 by Moody’s, then ACE shall
promptly, and in any event within five Business Days, provide and so long as
such circumstance continues shall maintain Collateral with an aggregate
Collateral Value not less than the Stated Amount of all outstanding LOCs (and
all LOCs shall be deemed to be Secured LOCs).
(c)    Collateralization due to Currency Fluctuations. If as of any Revaluation
Date the Stated Amount of all LOCs exceeds the Commitment Amount, then ACE shall
promptly, and in any event within five Business Days, provide and so long as
such circumstance continues shall maintain Collateral with a Collateral Value
equal to or greater than such excess.
(d)    Collateralization Upon Non-Renewal. If the Bank notifies ACE that the
Bank will not extend the final expiration date of any Lloyds LOC beyond December
31, 2017 as provided in Section 7.21, then ACE shall, on or before the later of
December 31, 2014 and 90 days after receipt by ACE of such notice, either (i)
cause all Lloyd’s LOCs to be terminated and returned to the Bank or (ii) provide
to, and thereafter maintain, Collateral with a Collateral Value equal to the
Stated Amount of all outstanding Lloyd’s LOCs.
(e)    Releases of Collateral. If ACE has provided Collateral pursuant to the
foregoing provisions of this Section 2.11 and no Default exists, then the Bank
shall, promptly upon request by ACE, (i) release any Collateral granted pursuant
to clause (a), (ii) release any Collateral granted pursuant to clause (b) so
long as such request is accompanied by evidence, reasonably satisfactory to the
Bank, that ACE has a Public Debt Rating of BBB+ or better from S&P or Baa1 or
better from Moody’s, (iii) release any Collateral granted pursuant to clause (c)
so long as such request is accompanied by evidence, reasonably satisfactory to
the Bank, that after giving effect to such release, the Stated Amount of all
LOCs will not exceed the Commitment Amount and (iv) release any Collateral
granted pursuant to clause (d) so long as after giving effect to such release,
ACE is in compliance with the Collateralization requirements of such clause (d).
In each of the foregoing cases, the Bank agrees to promptly deliver instructions
and/or entitlement orders to the Custodian under the Control Agreement directing
the Custodian to release such Collateral.

- 4 -

--------------------------------------------------------------------------------



(f)    Release of Security Interest. If the Commitment has terminated, no LOCs
are outstanding and all liabilities owing to the Bank (other than contingent
indemnity liabilities hereunder) have been paid or discharged in full, then the
Bank shall, promptly upon request by (and at the expense of) ACE, take all
actions reasonably requested by ACE to terminate the Security Agreement and the
Control Agreement, any security interest arising thereunder and any Uniform
Commercial Code filings made in connection therewith.
(g)    Collateralization on Final Expiration Date. If any LOC remains
outstanding after the Final Expiration Date, ACE shall promptly, and in any
event within five Business Days, provide and so long as such circumstance
continues shall maintain Collateral with a Collateral Value equal to the Stated
Amount of such LOC.
1.8    References to Reimbursement Agreement. To properly reflect the provisions
in the Reimbursement Agreement that are incorporated by reference into the
Agreement:
(a)    Section 4.11 is amended by deleting the reference to “Section 4.01 of the
Reimbursement Agreement” and substituting “Section 5.01 of the Reimbursement
Agreement” therefor.
(b)    Section 5.08 is amended by deleting the reference to “Article V” and
substituting “Article VI” therefor.
(c)    Section 6.01(h) is amended by deleting the reference to “Section 6.01(f),
(g), (h), (j), (k) or (l)” and substituting “Section 7.01(f), (g), (h), (j), (k)
or (l)” therefor.
(d)    Section 6.01(i) is amended by deleting the reference to “Section 6.01(f)”
and substituting “Section 7.01(f)” therefor.
1.9    Ongoing Conditions. The parenthetical clause at the end of Section
3.02(a)(i) is amended in its entirety to read as follows:
(provided that the representations and warranties contained in Section 4.06(i)
and Section 4.07 shall be excluded from this clause (i))
1.10    Financials. Section 4.07 is amended by (a) deleting each reference to
“December 31, 2009” and substituting “December 31, 2011” therefor and (b)
deleting each reference to “June 30, 2010” and substituting “June 30, 2012”
therefor.
1.11    Minimum Primary FAL. Section 5.04(b) is amended by deleting the amount
“$100,000,000” therein and substituting “$200,000,000” therefor.
1.12    Restrictions on Supported Members. Section 5.05 is amended by
renumbering the second subsection “(a)” as subsection “(b)”.
1.13    Participation; Sub-participation. Section 7.07 is amended in its
entirety to read as follows:
7.07    Participation; Sub-participation. Notwithstanding Section 7.06, the Bank
shall be entitled to enter into a participation, sub-participation or any other
arrangement with any other Qualifying Bank under which that Qualifying Bank will
make payment to the Bank in the event of any LOC Disbursement; provided that (a)
the Bank shall give notice thereof to ACE, (b) no such bank or other Person
shall have any rights hereunder, (c) ACE shall continue to deal solely and
directly with the Bank and (d) the proposed participant, sub-participant or
Person pursuant to any other arrangement has delivered a certificate to the Bank
and ACE confirming that it is a Qualifying Bank. Any other participation,
sub-participation or other arrangement is expressly prohibited without the prior
written consent of ACE.
1.14    Certain Pledges. Section 7.19 is amended in its entirety to read as
follows:

- 5 -

--------------------------------------------------------------------------------



7.19 Certain Pledges. The Bank may at any time create a security interest in all
or any portion of its rights under this Agreement (including Advances or any
other obligations owing to it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System or any other applicable central bank; provided that (x) no such creation
of a security interest shall release the Bank from any of its obligations
hereunder or substitute any such Federal Reserve Bank or similar central bank
for the Bank as a party hereto and (y) any foreclosure or similar action by such
Federal Reserve Bank or similar central bank shall be subject to the provisions
of Section 7.06.
1.15    Notification of Non-Renewal. The following new Section 7.21 is added in
appropriate numerical sequence:
7.21 Notification by Bank. The Bank will use reasonable commercial efforts to
notify ACE promptly upon any determination by the Bank that it will not extend
the final expiration date of any Lloyds LOC beyond December 31, 2017 (it being
understood that failure to provide such notice shall not impose any liability on
the Bank).
1.16    Pricing Schedule. Schedule I is amended in its entirety by substituting
the Schedule I attached hereto therefor.
SECTION 2    Representations and Warranties; No Defaults; Enforceability. ACE
represents and warrants to the Bank that:
2.1    Representations and Warranties in the Agreement; No Defaults. (a) The
representations and warranties set forth in Article IV of the Amended Agreement
are true and correct in all material respects as of the date of this Amendment,
as though made on and as of such date, other than any such representation or
warranty that, by its terms, refers to a specific earlier date, in which case as
of such specific date; (b) as of the date of this Amendment (and after giving
effect hereto), no Default or Event of Default exists; and (c) as of the date
hereof, ACE is a company incorporated in Switzerland with its registered office
at Bärengasse 32, CH-8001 Zurich, Switzerland.
2.2    Enforceability. This Amendment has been duly executed and delivered by
ACE; this Amendment is or when delivered hereunder will be, the legal, valid and
binding obligation of ACE, enforceable against ACE in accordance with its terms,
except as affected by (a) applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and other similar laws relating to or affecting
the enforcement of creditors’ rights generally and/or (b) general principles of
equity (regardless of whether such enforcement is considered in a proceeding at
law or in equity) (collectively, “Debtor Relief Laws”).
SECTION 3    Effectiveness. This Amendment shall become effective on the date on
which the Bank has received all of the following:
3.1    Amendment. A counterpart of this Amendment signed by ACE.
3.2    Upfront Fee. An upfront fee in the amount separately agreed between ACE
and the Bank payable pursuant to the Fee Letter dated as of the date hereof
between ACE and the Bank.
3.3    Closing Certificate. A certificate of a Responsible Officer of ACE (a)
stating that each other bank that is a party to the FAL Providers’ Agreement has
(i) entered into, or is concurrently entering into, an amendment to its facility
agreement so that the representations and warranties, covenants and defaults in
its facility agreement are substantially the same as the corresponding
provisions of the Agreement as amended hereby and (ii) released, or is
concurrently releasing, the subsidiary guaranty originally granted under its
facility agreement; (b) certifying that, as of the date of this Amendment, ACE
has a Public Debt Rating of BBB+ or better from S&P or Baa1 or better from
Moody’s; and (c) certifying as to the matters set forth in Section 2.1(a) and
(b).
3.4    Authority Evidence. Certified copies of the resolutions of the Board of
Directors of ACE approving the transactions contemplated by this Amendment.

- 6 -

--------------------------------------------------------------------------------



3.5    Secretary’s Certificate. A certificate of the Secretary or Assistant
Secretary of ACE certifying that the names and true signatures of the officers
of ACE that were authorized to sign the Loan Documents as of the Closing Date of
the Agreement remain in full force and effect as of the date of this Amendment.
3.6    Organizational Documents. Copies of the articles or certificate of
formation (or similar charter document) and the bylaws (or similar governing
documents), if any, of ACE as in effect on the date of this Amendment, certified
by a duly authorized representative of ACE as of the date of this Amendment.
3.7    Legal Opinions. Favorable opinions of (a) Niederer Kraft & Frey AG, Swiss
counsel for ACE and (b) Mayer Brown International LLP, English counsel for ACE,
each in form and substance reasonably satisfactory to the Bank.
SECTION 4    Release of Subsidiary Guarantors. The Bank agrees that upon the
effectiveness hereof pursuant to Section 3, (a) the Subsidiary Guarantors shall
be released from all of their obligations under the Subsidiary Guarantee and (b)
the Subsidiary Guarantee shall be of no further force or effect.
SECTION 5    Miscellaneous.
5.1    Continuing Effectiveness, etc. (a) Except to the extent expressly set
forth herein, all of the terms and conditions of each of the Agreement, each LOC
Application, the Security Agreement, the Control Agreement and the FAL
Providers’ Agreement remain unchanged and in full force and effect. ACE affirms
that after giving effect to this Amendment, the Agreement, as modified hereby,
and each other Loan Document to which ACE is a party will remain in full force
and effect and will continue to constitute a legal, valid and binding obligation
of ACE, enforceable against ACE in accordance with its terms except insofar as
such enforcement may be limited by Debtor Relief Laws.
(b)    After the effectiveness of this Amendment, all references in the
Agreement and the other Loan Documents to the “Facility Agreement” or similar
terms shall refer to the Amended Agreement.
5.2    Costs and Expenses. Each party hereto agrees to pay its own expenses in
connection with the negotiation, execution and delivery of this Amendment.
5.3    Incorporation by Reference. The provisions of Sections 7.11 (Third Party
Rights), 7.12 (Execution in Counterparts), 7.16(a) and (b) (Jurisdiction, etc.)
and 7.18 (Waiver of Jury Trial) of the Agreement are incorporated herein by
reference, mutatis mutandis.


5.4    Governing Law. This Amendment and all non-contractual obligations arising
in any way whatsoever out of or in connection with this Amendment shall be
governed by, construed and take effect in accordance with, English law.


[Signature Pages Follow]





- 7 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first above written.
ACE LIMITED






By:________________________________________________
Name: Paul Medini
Title: Chief Accounting Officer




By:________________________________________________
Name: Philip Bancroft
Title: Chief Financial Officer



Signature Page to ACE Limited / RBS Facility Agreement Amendment

--------------------------------------------------------------------------------



THE ROYAL BANK OF SCOTLAND PLC






By:________________________________________________
Name: _____________________________________________
Title:_______________________________________________



Signature Page to ACE Limited / RBS Facility Agreement Amendment

--------------------------------------------------------------------------------




SCHEDULE I


Pricing Schedule


Subject to the remaining provisions of this Schedule I, the “Commitment Fee
Rate” and the “LOC Commission Rate” shall equal the applicable rate determined
in accordance with the pricing grid set forth below.
The rates with respect to the LOC Commission Rate and the Commitment Fee Rate
will be determined according to the following grid based upon ACE’s Public Debt
Rating; provided that if ACE does not have a Public Debt Rating, the rates
listed in Level V will apply.
Level
S&P/Moody’s Rating
Commitment Fee
Rate*
LOC Commission
Rate*
I
A+/A1 or above
0.30%
0.80%
II
A/A2
0.32%
0.90%
III
A-/A3
0.35%
1.10%
IV
BBB+/Baa1
0.35%
1.30%
V
BBB/Baa2 or below
0.40%
1.50%

* Percentage per annum.
If ACE has provided Collateral, then the LOC Commission Rate in respect of the
Collateralized Portion of the LOCs will be reduced to (a) 0.40% of the Cash
Collateralized Portion of the LOCs; and (b) 0.50% of the Non-Cash Collateralized
Portion of the LOCs; provided that such rates will increase to 0.60% and
0.70%,respectively, during the existence of an Event of Default. The LOC
Commission Rate in respect of the Uncollateralized Portion of the LOCs shall be
determined in accordance with the pricing grid above.
The “Collateralized Portion of the LOCs” means a portion of the aggregate Stated
Amount of all LOCs equal to the aggregate Collateral Value of the Collateral.
The “Cash Collateralized Portion of the LOCs” means a portion of the aggregate
Stated Amount of all LOCs equal to the aggregate Collateral Value of any
Collateral that is provided in the form of cash held with the Bank or any
Custodian. The “Non-Cash Collateralized Portion of the LOCs” means a portion of
the aggregate Stated Amount of all LOCs equal to the lesser of (a) the aggregate
Collateral Value of any Collateral that is provided in a form other than cash
held with the Bank or any Custodian and (b) the aggregate Stated Amount of all
LOCs minus the Cash Collateralized Portion of the LOCs. The “Uncollateralized
Portion of the LOCs” means the aggregate Stated Amount of all LOCs minus the
Collateralized Portion of the LOCs.
Notwithstanding anything set forth in this Schedule I to the contrary, if at any
time the difference between the Moody’s and S&P’s ratings is more than one
rating grade, then for purposes of determining the LOC Commission Rate and the
Commitment Fee Rate at such time, the rating level one level below the higher
rating will apply.

Sch. I